Filed 5/8/15 P. v. Gonzales CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B258145

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA077407)
         v.

RAYMOND GONZALES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
Martin Larry Herscovitz, Judge. Affirmed.
         Maggie Shrout, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Victoria B. Wilson,
Supervising Deputy Attorney General, Jessica C. Owen, Deputy Attorney General, for
Plaintiff and Respondent.
                                   INTRODUCTION


       Defendant and appellant Raymond Gonzales (defendant) was convicted of
attempted robbery (Pen. Code, §§664, 2111). On appeal, defendant contends that
insufficient evidence supports his conviction. We affirm the judgment.


                                   BACKGROUND


       A.     Factual Background


              1.     Prosecution Evidence
       In the morning of April 3, 2014, Michael Trent and his wife, Jennifer Trent,2 were
walking near an intersection in Studio City when they saw defendant approaching them
from the opposite direction. Defendant’s clothes were dirty, he had a long beard, and it
was “fair to say he looked homeless.”
       Defendant advanced within a foot of Jennifer, “turned very quickly and
aggressively” toward her, “got very close to” her face, and aggressively asked her, “Do
you have any spare change?” Defendant appeared to be angry. Jennifer testified that
defendant was “very tall and was kind of standing over me.” Jennifer told defendant that
she did not have any change, and continued walking.
       Defendant was then between Jennifer and Michael, preventing Michael from
continuing to walk in the same direction unless he went around defendant. Defendant
however did not stand in Michael’s way to try to keep him from going past him. With an
“aggressive expression on his face,” defendant said to Michael three times is a “slightly
raised” tone, “Give me your fucking wallet. I’ve got something in my pocket. Give me


1
       All statutory citations are to the Penal Code unless otherwise noted.
2
      Because Michael Trent and Jennifer Trent share the same surname, we refer to
them individually by their first names.

                                             2
your fucking wallet.” Both Michael and Jennifer thought that defendant was implying he
had a weapon. From defendant’s “imposing manner,” Jennifer thought defendant’s “next
step” would be to attack her husband.
       Jennifer testified that Michael “was taken off guard completely,” and seemed
“confused and didn’t really know how to react.” Michael testified that he was “startled,”
stumbled into a tree, and ultimately walked around the tree past defendant. Defendant’s
statement and his aggressive tone “scared” Jennifer, so she called for Michael to “just
keep walking.” When Michael walked past defendant, defendant aggressively and
angrily yelled offensive language at Michael.
       Jennifer dialed 911 on her cellular telephone. Defendant continued to yell at the
couple as they walked away from the area, and therefore they entered a populated
Starbucks to await the arrival of the police.
       Los Angeles Police Department Officer Ricardo Izquierdo responded to Jennifer’s
telephone call, and encountered defendant. Officer Izquierdo searched defendant’s
pockets and found a metal rod, and a sharpened stick that was about six inches long and
about one inch in diameter.


              2.      Defendant’s Evidence
       Defendant testified on his own behalf. He admitted to an incident involving the
Trents. That day he woke up in an alley “hungry,” “pissed off,” “angry,” and in need of
money for a bus ride. He admitted asking the Trents for change, but he denied that he
said, “I’ve got something in my pocket.” He testified that “maybe” he said “give me your
wallet” or “give me your fucking wallet.” He said that after the encounter, Michael “ran
like a scared rabbit, [that] is the way it looked.” When asked if he had ever hurt people
who did not give him money, defendant responded, “No. I hurt people regularly because
I like to hurt people, but I didn’t hurt [the Trents].”




                                                3
       B.     Procedural Background
       Following a trial, the jury found defendant guilty of attempted robbery in violation
of sections 664 and 211. The trial court sentenced defendant to state prison for a term of
two years. The trial court awarded defendant custody credit, and ordered him to pay
various fees, fines and penalties. Defendant filed a timely notice of appeal.


                                       DISCUSSION


       A.     Standard of Review
       “‘In reviewing a challenge to the sufficiency of the evidence, we do not determine
the facts ourselves. Rather, we “examine the whole record in the light most favorable to
the judgment to determine whether it discloses substantial evidence—evidence that is
reasonable, credible and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.” [Citations.] We presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.] [¶] . . . “[I]f the circumstances reasonably justify the jury’s findings, the
judgment may not be reversed simply because the circumstances might also reasonably
be reconciled with a contrary finding.” [Citation.] We do not reweigh evidence or
reevaluate a witness’s credibility. [Citation.]’ [Citations.]” (People v. Scott (2011) 52
Cal. 4th 452, 487.)


       B.     Applicable Law
       Section 211 defines robbery as “the felonious taking of personal property in the
possession of another, from his person or immediate presence, and against his will,
accomplished by means of force or fear.” “An attempt to commit a crime is comprised of
‘two elements: a specific intent to commit the crime, and a direct but ineffectual act done
toward its commission.’ (§ 21a; see § 664 [prescribing punishment].)” (People v.
Medina (2007) 41 Cal. 4th 685, 694.)



                                               4
       For an attempt to commit a crime, “[o]ther than forming the requisite criminal
intent, a defendant need not commit an element of the underlying offense. [Citations.]”
(People v. Medina, supra, 41 Cal. 4th 685, 694.) “It is true that an element of force or
fear must be proved in order to establish a conviction for robbery under Penal Code
section 211. It is not necessary, however, for this element to be reflected in the overt act
of an attempted robbery if the crime has not progressed to that point. . . . Since a
completed robbery would have required a force-and-fear element, an attempted robbery
may also include this element of the offense, but it is erroneous to say that the crime must
have progressed this far in order to constitute an attempt.” (People v. Vizcarra (1980)
110 Cal. App. 3d 858, 862-863.) As defendant concedes, attempted robbery may occur
when victims do not comply with the threat of force. (People v. Medina, supra, 41
Cal.4th at pp. 694-695; People v. Gray (1998) 66 Cal. App. 4th 973, 979, 980.)


       C.     Analysis
       Defendant contends that insufficient evidence supports the jury’s findings that he
intended to take property from Michael by force or fear. Defendant argues that there is
not substantial evidence that he intended to induce fear or that Michael was fearful. We
disagree.
       There is evidence that defendant, who appeared to the Trents to be homeless,
woke up on the morning of the incident in an alley, angry, and in need of money.
Defendant approached the Trents and aggressively asked Jennifer, while in very close
proximity to her, whether she had any spare change. Defendant aggressively and
repeatedly said to Michael, “Give me your fucking wallet. I’ve got something in my
pocket. Give me your fucking wallet.” Both Michael and Jennifer thought that defendant
was implying he had a weapon, and Jennifer thought defendant’s “next step” would be to
attack Michael. The jury reasonably could infer that defendant intended to take property
from Michael by force or fear.
       Defendant contends that “the evidence did not show that [Michael] was feeling
fear . . . .” As stated above, however, a person may commit attempted robbery without

                                              5
having placed the intended victim in fear. (People v. Medina, supra, 41 Cal.4th at p. 694;
People v. Vizcarra, supra, 110 Cal.App.3d at pp. 862-863.)
       Even if Michael’s fear was relevant to defendant’s conviction for attempted
robbery, “It is not necessary that there be direct proof of fear; fear may be inferred from
the circumstances in which the property is taken. [Citation.] [¶] If there is evidence
from which fear may be inferred, the victim need not explicitly testify that he or she was
afraid. [Citation.] Moreover, the jury may infer fear ‘“from the circumstances despite
even superficially contrary testimony of the victim.’” [Citations.] [¶] The requisite fear
need not be the result of an express threat or the use of a weapon. [Citations.] . . . All
that is necessary is that the record show ‘“‘conduct, words, or circumstances reasonably
calculated to produce fear . . . .’”’ [Citation.] [¶] Intimidation of the victim equates with
fear. [Citation.] An unlawful demand can convey an implied threat of harm for failure to
comply, thus supporting an inference of the requisite fear. [Citation.]” (People v.
Morehead (2011) 191 Cal. App. 4th 765, 775.)
       There is evidence that Michael felt startled and stumbled into a tree. Jennifer
testified that the situation was scary. Defendant testified that Michael “ran like a scared
rabbit . . . .” Immediately after the incident, Jennifer called 911 and the couple took
refuge in a public Starbucks to await the arrival of the police. Sufficient evidence
supports defendant’s conviction for attempted robbery.




                                              6
                                 DISPOSITION


     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                          MOSK, J.


We concur:



             TURNER, P. J.



             KRIEGLER, J.




                                      7